Citation Nr: 0016930	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  98-12 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury, to include chronic lumbar strain.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asthma.

3.  Entitlement to service connection for cataracts as 
secondary to asthma.

4.  Entitlement to service connection for a bilateral leg 
disorder.

5.  Entitlement to an increased rating for residuals of a 
right upper lobectomy, currently rated as 30 percent 
disabling.

6.  Entitlement to compensation under the provisions of Title 
38, United States Code, Section 1151, for a below the knee 
amputation of the left leg as the result of hospitalization 
or medical or surgical treatment by the Department of 
Veterans Affairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from August to 
September 1960, and from March 1961 to July 1965.

This matter arises from March 1992 and March 1996 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.   The case has 
been referred to the Board of Veterans' Appeals (Board) for 
resolution.

The Board notes that the veteran has asserted on several 
occasions that his service medical records between 1962 and 
1964 are missing.  However, there is no evidence to support 
his assertion, as the records are consistent and 
chronological, and include records from the period he 
questions.

FINDINGS OF FACT

1.  In a September 1984 decision, the RO denied entitlement 
to service connection for a chronic lumbar strain on the 
basis that the strain diagnosed during service was resolved 
prior to separation.   

2.  Some of the evidence received subsequent to the September 
1984 RO decision by itself, or in connection with evidence 
already of record, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for low 
back injury. 

3.  The veteran sustained multiple injuries to his back 
between 1971 and 1976 resulting in current disability.

4.  The medical evidence of record shows that the veteran's 
current back disability is a result of injury sustained after 
separation from service. 

5.  In a March 1990 decision, the RO denied entitlement to 
service connection for asthma on the basis that there was no 
asthma during service and no medical evidence to link asthma 
to his service-connected right upper lobectomy.  

6.  Some of the evidence received subsequent to the RO's 
March 1990 decision by itself, or in connection with evidence 
already of record, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for 
asthma secondary to service-connected right upper lobectomy.

7.  There is no medical evidence of asthma during service and 
no medical evidence of a nexus between the service-connected 
right upper lobectomy and currently diagnosed asthma.

8.  There is no medical evidence of a nexus between any 
bilateral lower leg disorder and military service.

9.  There is no medical evidence of cataracts or other visual 
disorder during service and the veteran's asthma-induced 
cataracts are not related to service.

10.  The veteran has a history of chronic ulcers of his left 
foot and lower leg beginning sometime in early 1990.

11.  In May 1995, the veteran's left lower leg was amputated, 
with consent, due to recurrent ulcer disease.

12.  There is no medical evidence to show that the veteran's 
ulcer condition was the result of VA medical treatment, or 
that he incurred additional disability beyond that 
contemplated, as a result of VA hospital, medical, or 
surgical treatment for a left below the knee amputation. 


CONCLUSIONS OF LAW

1.  The September 1984 rating decision, which denied 
entitlement to service connection for a low back injury, is 
final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  Medical evidence submitted since the September 1984 
rating decision is new and material, and the veteran's claim 
for service connection for residuals of a back injury, to 
include chronic lumbar strain, has been reopened.  38 
U.S.C.A. 
§§ 5108, 7105, (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (1999).

3.  The veteran has no residual back disability incurred 
during military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).  

4.  The March 1990 rating decision, which denied entitlement 
to service connection for asthma, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

5.  Medical evidence submitted since the March 1990 rating 
decision is new and material, and the veteran's claim for 
service connection for asthma has been reopened.  38 U.S.C.A. 
§§ 5108, 7105, (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (1999).

6.  The claim of entitlement to service connection for asthma 
is not well grounded. 38 U.S.C.A. § 5107 (West 1991).

7.  The claim of entitlement to service connection for 
cataracts is not well grounded. 38 U.S.C.A. § 5107 (West 
1991).

8.  The requirements for compensation for a left below the 
knee amputation as the result of hospitalization or medical 
or surgical treatment by the VA, under the provisions of 38 
U.S.C. § 1151, have not been met.  38 U.S.C.A. §§ 1151, 5107 
(West 1991); 38 C.F.R. § 3.358 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty.  38 U.S.C.A. §§  1110 1131; 38 C.F.R. § 3.303 
(1999).  With chronic disease shown as such in service so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
In addition, service connection may be established for any 
disease diagnosed after discharge, when all the evidence, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).   

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  A three-part 
analysis applies when a claim to reopen is presented.  
Winters v. West, 12 Vet. App. 203, 205-206 (1999); and Elkins 
v. West, 12 Vet. App. 209, 215-218 (1999).  The first step is 
to determine whether new and material evidence has been 
presented pursuant to 38 C.F.R. § 3.156(a).  If so, there 
must then be a determination whether the claim presented is 
well grounded under 38 U.S.C.A. § 5107(a).  If the claim is 
not well grounded, the "adjudication process must come to a 
screeching halt despite reopening because a claim that is not 
well grounded cannot be allowed."  See Winters, 12 Vet. App. 
at 206.  If the claim is well grounded, then the VA must 
ensure that the duty to assist has been fulfilled before 
proceeding to the third step of a merits adjudication.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For purposes of the first step of the analysis, new and 
material evidence means evidence not previously submitted, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  That is, if the evidence 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability it 
should be considered, regardless whether it changes the 
original outcome.  See Hodge, 155 F.3d at 1363.  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

A.  New and Material to Reopen Back Claim

In September 1984, the RO denied the veteran's claim for 
service connection for a low back injury.  The veteran was 
advised of the RO's decision in October 1984 and he did not 
initiate an appeal.  In March 1992 the veteran was denied the 
opportunity to reopen his claim.  He substantively appealed 
that determination.  

In this case, the evidence submitted since the March 1992 
decision includes a May 1992 statement from the veteran's VA 
physician linking his chronic back pain to an injury during 
service, a witness statement indicating that the veteran 
sustained a back injury during service, and testimony from an 
RO hearing.  

In reviewing this evidence, the Board concludes that it bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and, by 
itself and in connection with evidence previously assembled, 
is so significant that it must be considered to decide fairly 
the merits of the claim.   Accordingly, with the submission 
of this evidence which is new and material, the veteran's 
claim for service connection for chronic lumbar strain has 
been reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103.   

The Board must next address the question of well 
groundedness.  Winters, supra; Elkins, supra.  In this 
regard, the veteran must submit evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims are meritorious or capable of substantiation.  38 
U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 91 
(1990).  "[W]here the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is 'plausible' or 'possible' is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

To satisfy the burden of establishing a well-grounded claim, 
there must be: a medical diagnosis of a current disability; 
evidence of an incurrence or aggravation of a disease or 
injury in service, as shown through medical or, in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Epps v. Gober, 126 F.3d 1464 (1997).  

The Board finds that the veteran's claim is well grounded 
with the submission of the doctor's statement linking current 
disability to service, in conjunction with a witness 
statement confirming the veteran's injury.  The Board finds 
that the veteran's claim is well grounded.  That is, he has 
met the minimum requirements of presenting a claim which is 
not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to that claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist him mandated by 38 U.S.C.A. § 5107(a).

However, notwithstanding that the claim is well grounded, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  The bulk of the medical evidence 
clearly shows that the veteran has sustained multiple 
intercurrent injuries to his back that preclude any basis for 
linking any current back disability to an undocumented injury 
during service, or to a diagnosis of lumbar strain, resolved 
prior to separation.  

The service medical records showed that, in April 1965, the 
veteran fell off a chair during his "charge quarters" (CQ) 
duty.  He complained that his back hurt.  The physical 
evaluation revealed full range of motion and an X-ray of the 
lumbar spine was negative.  The diagnosis was reported as a 
soft tissue injury to the back, left side.  He was referred 
for heat treatment with a diagnosis of acute lumbosacral 
strain.  In May 1965 he was again evaluated for back pain and 
was found to have muscle spasm and pain with right leg 
raising at 60 degrees.  The medical officer reported a 
diagnosis of chronic lower lumbar back strain and provided 
the veteran with a profile of no lifting over 20 pounds for 
one week.  There was no further record of complaints or 
clinical findings regarding the veteran's back.  His 
separation examination report of May 1965 reflected no 
abnormalities of the lumbar spine and the examining physician 
reported no serious illness or injury, other than a right 
upper lobectomy and previous nose surgery.  

Subsequent evidence submitted in June 1979 included a 
statement from the veteran, dated in November 1971, detailing 
his fall from the roof of a worksite in October 1971, after 
receiving an electric shock.  He reported that his spine was 
affected as he could not lift ladders and other tools as well 
as previously.  He also reported that he was fearful of going 
on roofs, and had scars on his forearm and back, and that his 
right knee was unsteady.  Private medical records included an 
August 1978 statement from the veteran's general 
practitioner.  The physician noted that he had seen the 
veteran from December 1976 to August 1978 for severe 
causalgia and acute and chronic lumbar strain with 
degenerative arthritis as the result of injury sustained in 
1975.  An August 1979 discharge summary from the University 
of California Medical Center, neurology department reflects a 
diagnosis of chronic low back pain, which had its onset 8 
years earlier after a fall from a roof.  The discharge 
summary noted that the veteran suffered a "crushed disk at 
L4 to 5 and pinched sciatic nerve."  The symptoms had 
worsened over the past year.  The veteran was referred for a 
myelogram, which was negative.  

The May 1992 statement from the VA physician which reopened 
this claim stated that the veteran had "developed chronic 
back pain and leg weakness following an acute injury that he 
suffered in 1963, when he was struck by a falling field cable 
communications spool and knocked to the ground."  The 
physician later clarified his statement in March 1993, in 
response to VA inquiry.  The physician stated that the 
"medical basis" for his conclusion that the veteran's back 
and leg injury stemmed from service was the veteran's report 
of history.  He reported that he had been the veteran's 
physician for only two years and had to rely on the veteran's 
history of ailments to date their onset.  It is well settled 
that the Board need not accept a diagnosis or general medical 
conclusion that is based upon an uncorroborated history 
provided by the veteran.  See Boggs v. West, 11 Vet. App. 
334, 340 (1998); Black v. Brown, 5 Vet. App. 229, 233 (1993).  

The Board acknowledges the November 1993 statement of the 
veteran's friend.  The friend attested that the veteran wrote 
him a letter "around the time that President John F. Kennedy 
was Assinated [sic]," stating that he was in the infirmary 
because "a spool of field cable had fallen on his back, 
causing him severe pain."  However, there is no 
documentation in the service medical records of any such 
injury, and the veteran has repeatedly reported different 
dates for the injury, from 1962 to 1964.  He also reported 
injury to his back from a hammer in 1962 or 1963, while 
stationed in Germany.  While his fall from a chair in 1965 is 
documented in the service medical records, that injury was 
described as soft tissue, and service medical records show 
that it was resolved prior to separation.  

The record is replete with reports of at least two serious, 
intercurrent back injuries that have resulted in the 
veteran's current back disability.  A May 1984 psychiatric 
evaluation included a history of back injury in 1974, after a 
fall from a roof, and another back injury in 1976 when the 
veteran "fell through sixteen sheets of glass."  The 
veteran also reported an initial injury to his back during 
military service when he slipped and fell, and the "claws of 
[his] hammer went through [his] spine."  

A March 1984 VA examination report reflected the veteran's 
report of injury during service in 1963, and complaints of 
constant pain.  The diagnosis was reported as chronic 
lumbosacral arthritis with disc disease with sciatic nerve 
distribution.  An April 1984 VA orthopedic consultation 
report indicated that the veteran injured his back during 
service after falling on a hammerclaw.  He reported that he 
was hospitalized for 6 weeks at that time but recovered 
without residuals.  He further reported falling 3 stories 
from a building after suffering an electrical shock in 1975 
and falling through several plate glass windings.  The 
veteran reported multiple injuries and surgeries, including a 
sympathectomy in 1977 due to leg pain.  The examiner noted 
that X-rays of the lumbar spine showed disc space narrowing 
at L4- 5, with multiple clips along the left side due to the 
sympathectomy.  The diagnoses were: flaccid paralysis, left 
leg, secondary to incomplete thoracic spinal cord injury; 
bladder and bowel incompetence with impotence; and radicular 
pain and causalgia, left lower leg, post sympathectomy.  

Despite the veteran's July 1996 hearing testimony that a 
spool of fuel wire coil fell and hit him on the back and the 
neck in 1962, there is no evidence to support his assertion.  
His friend said the injury occurred in November 1963, and the 
service medical records are devoid of any such notation at 
all.  The veteran testified that he was "laid up" for three 
months and that his records must be missing.  Again, there is 
no evidence to support his contentions.  There is no 
indication in the service medical records of a gap and there 
is a steady chronological record of treatment from both 
periods of service.  

The veteran also disputed the verity of the November 1971 
letter which stated that he fell from a roof.  He testified 
that he never dictated or wrote that letter.  However, it is 
signed in his name with his address of record at that time.  
Nevertheless, whether he fell from a three story building, or 
a six foot ladder, he clearly fell and injured his back after 
service as documented overwhelmingly in the medical records 
associated with the claims file.  The only evidence of record 
purporting to show that the veteran's current back disability 
began during service is the veteran's own testimony.  He is 
not competent to offer a medical diagnosis or determine the 
etiology of a chronic disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, as noted earlier, the 
service medical records indicate that any back injury during 
service was resolved prior to separation without evidence of 
sequelae.  

Accordingly, the Board concludes that, as the preponderance 
of the evidence is against the veteran's claim for service 
connection for chronic low back strain, the claim must be 
denied.  It follows that, as the evidence of record is not in 
relative equipoise, the doctrine of reasonable doubt is not 
for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).   

B.  New And Material To Reopen Asthma Claim

In March 1990, the RO denied the veteran's claim for service 
connection for asthma on both a direct and secondary basis.  
The RO found no current medical evidence to link the 
veteran's asthma to his service-connected lung condition and 
no evidence of asthma during service.  The veteran was 
advised of the RO's decision in March 1990 and he failed to 
initiate an appeal.  

In November 1991, a VA physician submitted a statement 
linking the veteran's asthma to his lung resection during 
service.  Subsequent statements and VA examination reports 
also include comments on a possible relationship between the 
veteran's right upper lobectomy and currently diagnosed 
asthma.  In reviewing this evidence, the Board concludes that 
it bears directly and substantially upon the specific matter 
under consideration, and must be considered to decide fairly 
the merits of the claim.  

Accordingly, with the submission of this evidence which is 
new and material, the veteran's claim for service connection 
for asthma has been reopened.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.1103.   

As noted previously, generally, service connection may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted within the line of duty.  38 U.S.C.A. §§  1110, 
1131; 38 C.F.R. § 3.303.  Further, as pertinent to this 
claim, service connection may be granted for disability shown 
to be proximately due to or the result of (either caused or 
aggravated by) a service-connected disorder.  See 38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439, 448-449 (1995).  

However, as noted in the foregoing decision, the Board must 
next address the question of well groundedness.  Winters, 
supra; Elkins, supra.  After reviewing the evidence of record 
in the instant claim, the Board concludes that the veteran 
has failed to submit a well-grounded claim for service 
connection for asthma.   

The relevant evidence includes service medical records, 
private and VA medical records, and hearing testimony.  The 
service medical records show that the veteran was treated for 
an upper respiratory infection in July 1961.  In August 1961 
he complained of progressive dyspnea; an X-ray showed right 
hilar mass.  He was admitted to the hospital in August 1961, 
and a right upper lobectomy was performed.  The pathology 
report of September 1961 determined that the mass was a 
benign thyoma.  A March 1962 re-enlistment evaluation noted 
that the veteran had past dyspnea, chest pain, cough, and 
palpitation, all related to the thymoma, which was 
successfully resected in September 1961.  The physician noted 
that there had been no recurrence of symptoms.  

Remaining service medical records show that the veteran 
complained of shortness of breath in May 1964 and he was 
referred for a pulmonary function test which was normal.  A 
September 1964 clinical note indicated that the veteran's 
chest was clear to auscultation and a chest X-ray was normal.  
A December 1964 note reflected complaints of dyspnea on high 
altitudes and referral to the chest clinic with a profile 
against high altitudes.  In January 1965 the veteran was 
thought to have atelectasis of the right upper lobe and was 
referred to the chest surgery clinic.  The chief of thoracic 
surgery reported that the veteran had no physical reason from 
a thoracic standpoint for a profile against flying or high 
altitudes.  He stated that the veteran should be referred to 
mental health for a psychiatric evaluation.  The separation 
examination report of May 1965 noted no clinical 
abnormalities regarding the veteran's respiratory system.   

The veteran asserts that he has asthma as a result of his 
service-connected right upper lobectomy.  However, there is 
no competent medical evidence to show a nexus between the 
lung resection and currently diagnosed asthma.  Nor is there 
medical evidence of asthma during service.  

The initial post-service record concerning the veteran's 
respiratory system is a 1984 VA examination report, which 
reflected a normal evaluation.  An October 1989 VA Medical 
Center (VAMC) discharge summary indicated that the veteran 
was on numerous medications for asthma and tested him 
accordingly.  He showed moderate asthma.  There was no 
reference to his service-connected right upper lobectomy.  

In November 1991, after the veteran's claim for secondary 
service connection had been denied, he submitted a statement 
from a VA physician.  The VA physician reported that it was 
his opinion that the veteran's lung resection during service 
may have led to worse asthma due to loss of lung tissue.  
However, he later clarified his opinion in response to VA 
inquiry.  In March 1993 he wrote that he had "not attempted 
to state that there [was] a cause and effect relationship 
between the lobectomy and [the veteran's] asthma, as there is 
no medical basis for that statement.  However, it is 
reasonable to believe that a person with severe lung disease, 
such as the type [the veteran] experiences, would very likely 
be worse off and definitely would be no better with partial 
removal of lung tissue."  

A VA pulmonary examiner stated in October 1992 that he did 
not believe the veteran's lobectomy caused his asthma.  A 
March 1995 VA examination report confirmed a diagnosis of 
asthma.  The examiner stated that it could have had its 
origin in allergy, but the veteran had never been tested.  He 
noted that there was allergenicity in the veteran's family.  

The veteran testified in July 1996 that around 1982 he was 
first prescribed prednisone for his asthma.  He reported that 
he was told he had asthma after he had the tumor removed from 
his lung.  However, such a statement is too attenuated and 
inherently unreliable to constitute medical evidence to 
establish a well-grounded claim.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  

In assessing the evidence of record, the Board concludes that 
the veteran has failed to cross the threshold of establishing 
a well-grounded claim.  Despite the veteran's testimony that 
his asthma began during service, there is simply no medical 
evidence to support his testimony, and he is not qualified to 
offer a diagnosis or etiology for his asthma.  Espiritu, 2 
Vet. App. at 492 (1992).  In addition, a VA examiner offered 
an opinion that there was no nexus between the resected right 
lung and the veteran's asthma.  In addition, the veteran's 
treating VA physician acknowledged in his opinion that he had 
no medical basis for reporting a cause and effect 
relationship between the service-connected right upper 
lobectomy and diagnosed asthma.  

Accordingly, as there is no medical evidence to show that the 
veteran's asthma began during service or was proximately 
caused by the right upper lobectomy performed in 1961, the 
claim must be denied as not well grounded.

The Board notes that it is aware of no circumstances in this 
matter which would constitute notice to the VA that relevant 
evidence may exist or could be obtained, which, if true, 
would serve to render plausible the claim for service 
connection denied herein.  See McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997).  In addition, by this decision, the 
Board is informing the veteran that medical evidence of 
causation is required to render his claim well grounded.  See 
38 U.S.C.A. § 5103(a); Allen v. Brown, 7 Vet. App. 439 
(1995).  

II.  Service Connection

As noted at the beginning of  this decision, generally 
service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Further, as pertinent to this claim, 
service connection may be granted for disability shown to be 
proximately due to or the result of (either caused or 
aggravated by) a service-connected disorder.  See 38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439, 448-449 (1995).  

However before proceeding to review the merits of the 
veteran's claims, the Board must first evaluate whether the 
veteran has crossed the threshold of establishing a well-
grounded claim for service connection.  See 38 U.S.C.A. 
§ 5107(a).   

A.  Service Connection for Cataracts

The veteran claims service connection for cataracts as 
secondary to asthma.  In light of the Board's earlier finding 
that the claim for asthma was not well grounded, the Board 
likewise finds that the veteran has failed to cross the 
initial threshold of establishing a well-grounded claim for 
service connection for cataracts.  There is evidence 
associated with the claims file which indicates that the 
veteran's cataracts are the result of his asthma medication.  
However, his asthma has not been service connected and there 
is no medical evidence linking the cataracts to military 
service or any incident of military service.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Accordingly the claim 
for service connection for cataracts is denied.   

B.  Service Connection for a Bilateral Leg Disorder

The veteran asserts that he developed a bilateral leg 
disorder as a result of injury during service.  The service 
medical records show a bruise to the left calf and complaints 
of pain with dorsiflexion in October 1963.  An X-ray of the 
left lower leg was negative.  The veteran was recommended for 
light duty.  The remainder of the service medical records are 
devoid of complaint or clinical findings regarding either leg 
and the separation examination report of May 1965 noted no 
abnormality of the lower legs.  

The evidence of record shows that the veteran sustained a 
severe injury to his left lower leg in 1975, which resulted 
in continued disability and ultimately an amputation of the 
left lower leg.  However, there is no medical evidence to 
indicate any nexus between the veteran's current disability 
and military service.  Nor is there medical evidence of any 
disorder of the right leg that is related to military 
service.  Accordingly, the claim must be denied as not well 
grounded.


C.  Summary

In reaching the conclusion that both of the foregoing claims 
for service connection for asthma and for a bilateral leg 
disorder are not well grounded, the Board notes that it is 
aware of no circumstances in this matter which would 
constitute notice to the VA that relevant evidence may exist 
or could be obtained, which, if true, would serve to render 
plausible the claim for service connection denied herein.  
See McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 1997).  In 
addition, by this decision, the Board is informing the 
veteran that medical evidence of causation is required to 
render his claims well grounded.  See 38 U.S.C.A. § 5103(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

III.  Compensation under § 1151

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA hospital, 
medical or surgical treatment, or pursuit of a course of 
vocational rehabilitation under Chapter 31 of Title 38, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  38 U.S.C.A. § 1151 (West 
1991). 

At the outset, the Board notes that while § 1151 was revised 
by Congress, effective October 1, 1997, the VA General 
Counsel has determined that all claims for benefits under 38 
U.S.C. §1151, filed before October 1, 1997, must be 
adjudicated under the provisions of section 1151 as they 
existed prior to that date.  VAOPGCPREC Prec. Op. No. 40-97 
(1997).  Therefore, this claim will be reviewed accordingly.  

Prior to reaching the merits of the veteran's claim, the 
Board must determine whether the veteran has crossed the 
threshold of establishing a well-grounded claim.  § 5107(a).  
To satisfy the burden of establishing a well-grounded claim 
under the provisions of 38 C.F.R. § 1151, there must be 
medical evidence of a nexus between the alleged injury or 
aggravated injury and VA hospital, medical or surgical 
treatment, or pursuit of a course of vocational 
rehabilitation.  Epps v. Gober, 126 F.3d 1464, 1468 (1997).  
The truthfulness of evidence is presumed in determining 
whether a claim is well grounded.  King v. Brown, 5 Vet. App. 
19, 21 (1993).  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization or treatment was 
authorized.  Moreover, in establishing cause, it will be 
necessary to show that the additional disability is actually 
the result of such disease or injury and not merely 
coincidental therewith.  Compensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran.  "Necessary consequences" are those 
which are certain to result from, or were intended to result 
from, the treatment administered.  When the proximate cause 
of the injury suffered was the claimant's willful misconduct 
or failure to follow instructions, it will bar him or her 
from receipt of compensation hereunder except in the case of 
incompetent claimants.  38 C.F.R. § 3.358(b),(c) (1996).

In the instant case, the veteran alleges that the VA provided 
improper care of infections of his left foot and leg, which 
subsequently resulted in a below the knee amputation.  He 
maintains that his condition was misdiagnosed initially and 
had he been diagnosed as having osteomyelitis when the ulcers 
first appeared, his surgery would not have been necessary.  
He asserts that he incurred additional disability by virtue 
of the surgical amputation of his left lower leg.

After a review of the evidence of record, the Board concludes 
that the veteran's claim for compensation under § 1151 is not 
well grounded.  While the medical evidence of record clearly 
shows that the veteran's left lower leg was amputated in May 
1995, the surgery was voluntary and performed in an effort to 
alleviate a chronic ulcer condition.  There was no evidence 
to show that the veteran's condition was not diagnosed 
properly.

The evidence of record shows that the veteran sustained a 
severe injury to his left lower leg in 1975, lacerating the 
peroneal nerve and popliteal vein.  He had a lumbar 
sympathectomy in October 1976 because of severe pain and 
causalgia related to the injury.  As a result of 
complications from this injury, he was in a wheelchair.  
Sometime around 1984, according to the veteran's 1997 hearing 
testimony, he fell from his chair while sitting on a porch, 
and fractured his left lower leg.  He reported that the 
fracture healed but he began to have problems with ulcers.  
He testified that he first sought treatment from VA around 
1990.  The private and VA medical records confirm that the 
veteran had recurring ulcers of his left foot and ankle 
throughout the early 1990's.  In October 1992, a private 
surgeon performed reconstructive surgery on the veteran's 
left foot to remedy his pain and recurrent ulcers.  A 
November 1992 VA examination report noted that the injury to 
the veteran's left lower leg resulted in poor capillary 
refill and a tendency toward ulcers.  A May 1995 statement 
from the veteran's VA physician indicated that the veteran 
presented with a high fever in April 1995 due to "a very 
widespread infection originating from an injury to his left 
mid-shin and left foot."  The doctor reported that, over the 
several following weeks, the infection continued to spread, 
despite antibiotic treatment and efforts to heal the wound.  
"As a last resort of treatment, [the veteran's] left foot up 
to his left mid-shin had to be completely amputated . . . 
This was our only recourse in an effort to stop the infection 
and save [the veteran's] failing health from becoming life 
threatening."  The May 1995 VAMC hospital admission report 
reflected a diagnosis of osteomyelitis, left fibula, status 
post left below the knee amputation.  A May 1995 VA pathology 
report reflected a diagnosis of ulceration with chronic 
inflammation.  

An October 1995 VA amputee clinic note indicates that the 
veteran was unhappy with his prosthesis because it hampered 
his ability to dance.  He was ambulatory with crutches and 
used a wheelchair beyond two blocks outside.  A physical 
evaluation revealed excellent gait with no alignment 
abnormalities.  The length of the residual limb was excellent 
with excellent soft tissue coverage.  There was some mild 
violatious discoloration distally with some pitting edema.  
The overall assessment was that the veteran required some 
minor alterations to the proximal socket brim of his 
prosthesis but there was no evidence limb abnormality.  

The veteran testified in August 1997 that he did sign consent 
to have his left leg amputated, but it was based upon the 
belief that it was necessary to save his life.  He further 
testified that no physician told him that his leg was 
amputated due to osteomyelitis.

As is apparent from the evidence of record, the veteran 
developed a chronic ulcer condition due to previous injury of 
his left lower leg.  There is no evidence to show that the 
chronic ulcer condition was misdiagnosed or improperly 
treated.  Moreover the amputation of the veteran's left lower 
leg was described as a necessary result of the progression of 
his chronic ulcer disease, and there is no competent medical 
evidence of additional disability due to the surgery.  The 
October 1995 notes from the amputee clinic show that his leg 
was well-healed and his prosthesis was being adapted 
according to his needs.  

Accordingly, the Board concludes that the veteran has failed 
to meet the burden of establishing a well-grounded claim 
under the provisions of 38 C.F.R. § 1151, as there is no 
medical evidence to show that the ulcer condition was 
misdiagnosed or occurred as the result of VA medical 
treatment.  Moreover, the amputation of the veteran's left 
lower leg was a "necessary consequence" of the surgical 
treatment he consented to, and there is no evidence to show 
that the additional disability occurred as a result of the 
consensual amputation of the left lower leg.  38 C.F.R. 
§ 3.58(b)(3); Epps, at 1468 (1997).   

With respect to this claim for compensation under § 1151, the 
Board is aware of no circumstance in this matter which would 
constitute notice to VA that relevant evidence may exist or 
could be obtained, which, if true, would serve to render 
plausible the veteran's claim denied herein.  McKnight v. 
Gober, 131 F.3d 1483 (Fed.Cir. 1997).  In addition, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to complete his application for 
compensation for the claimed disability.  Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).  



ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for residuals of a 
back injury, to include chronic lumbar strain, and the claim 
is well grounded.

The claim of entitlement to service connection for residuals 
of a back injury, to include chronic lumbar strain, is 
denied. 

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for asthma, and 
the claim is not well grounded.

The claim of entitlement to service connection for asthma is 
denied.

The claims of entitlement to service connection for cataracts 
as secondary to asthma, and for a bilateral leg disorder are 
denied.

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for 
amputation of the veteran's left leg below the knee as the 
result of VA hospitalization or medical or surgical treatment 
is denied.


REMAND

The veteran seeks an increased rating for residuals of his 
postoperative right upper lobectomy.  He is currently 
assigned a 30 percent rating.  In reviewing the record, the 
Board notes that the veteran has not been evaluated 
specifically for this condition since 1984.  Moreover, the 
diagnostic criteria applicable to respiratory disorders were 
revised in October 1996, and the veteran has not had the 
benefit of review under the applicable criteria.   


Therefore, in view of the foregoing, the claim for an 
increased rating for residuals of a status post right upper 
lobectomy is remanded for the following actions:

1.  The veteran should be afforded a 
comprehensive VA examination of his 
respiratory system to determine the 
nature, extent, and severity of any 
current residuals of his right upper 
lobectomy.  The examination should be 
conducted in accordance with the 
requirements of 38 C.F.R. § 4.97 (1999) 
for evaluating respiratory disease.  The 
examiner should also determine what 
portion of the veteran's respiratory 
disorder, if any, is attributable to the 
lung resection versus non service-
connected diagnoses of asthma and chronic 
obstructive pulmonary disease.  All 
necessary tests should be conducted.  The 
claims file and copies of the most recent 
VA medical records should be made 
available for review to the examiner.  

2.  Thereafter, the RO should assign an 
appropriate rating to the veteran's 
diagnosed disability and readjudicate the 
veteran's claim accordingly.  If the 
benefit sought on appeal is not granted, 
the veteran should be provided a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he 

desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals


 


